The plaintiff does not have a claim for relief on the negligence count as we do not consider the swallowing of a razor blade a risk which the defendant is required to anticipate. For similar reasons, see Hadley v. Baxendale, 156 Eng. Rep. 145, 151-152 (1854), and White & Summers, Uniform Commercial Code § 10.4 (2d ed. 1980), the plaintiff may not recover consequential damages on the warranty claims even if the defendant had warranted that the blade was made of stainless steel, and the plaintiff could prove that because the blade had not shown on an x-ray, it must have been made of another material. We decline to reverse and remand where, at most, only nominal damages could be recovered. See Restatement (Second) of Contracts § 346 comment a (1981); Sessa v. Gigliotti, 165 Conn. 620, 622 (1973).

Judgment affirmed.